DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:
Patent /Citation
Patentee/Author
US 9435774 B2
Kawana
US 20180238840 A1
MASUDA et al. hereinafter MASUDA


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawana in view of MASUDA.
With respect to claim 1,  Kawana discloses a gas chromatograph comprising: 
a sample gas generation part (sample infusion part 5) configured to generate a sample gas using a sample injected thereinto; 
a separation column (column 6) fluidly connected to an outlet of the sample gas generation part (5) and for separating components included in the sample gas generated by the sample gas generation part (5);
 a detector (mass spectrometry apparatus 11) fluidly connected to an outlet of the separation column (6) and for detecting the components separated in the separation column (mass spectrometry apparatus 11 disposed at the outlet end of the capillary column 6); 
a plurality of gas supply sources (carrier gas flow path 1, a column protection gas flow path 2) for supplying gases serving as carrier gas for delivering the sample gas generated by the sample gas generation part (5) to the separation column (6); 
a switching part (switching part 3) to which the plurality of gas supply sources (1, 2) are fluidly connected and configured to fluidly connect one of the plurality of gas supply sources to the sample gas generation part (5) selectively by switching (the flow path switching part 3 introduce the helium gas (helium gas is used as the carrier gas) into the capillary column 6 and infuses a gas sample from the sample infusion part 5 with a prescribed timing, see col. 5 lines 11-14); a gas type identification part (determination part 23) configured to recognize a state of the switching part (3) and to identify a gas type of the carrier gas supplied to the sample gas generating part (5) based on the state of the switching part (3) and the information memorized by the gas type memorizing part (mode information storage part 25).
Kawana  discloses mode switching part 21, determination part 23, and mode information storage part. However, Kawana is silent about a gas type setting part configured to set types of gases supplied from each of the plurality of gas supply sources connected to the switching part based on information input by a user; and a gas type memorizing part configured to memorize an information as to types of gases set by the gas type 26setting part. 
MASUDA invention related to a gas chromatograph discloses a gas type setting part (gas setting unit 20) configured to set types of gases supplied from each of the plurality of gas supply sources (carrier gas setting unit 20 is configured to set the type of the gas used as a carrier gas, see ¶[0032]) based on information input by a user (a user selects the type of the carrier gas, see ¶[0038]); 
a gas type memorizing part (mode switching part 21) configured to memorize an information as to types of gases set by the gas type 26setting part (mode switching part 21 saves the device control parameters such as the type of the carrier gas, see col. 5 lines 32-34). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kawana with the teachings of MASUDA so that Kawana’s invention will have a capability to automatically recognize a carrier gas type as disclosed in MASUDA’s invention  in order to allow the system to recognize the gas type for the predicable benefit of accurately reflecting information in the analysis result.        
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references separately or in combination do not appear to teach a condition setting part configured to set a gas type of the carrier gas as an analysis condition for analyzing a sample based on information input by the user using the display device and the input device; a condition memorizing part configured to memorize the analysis condition set by the condition setting part; and a controller configured to control operation of the switching part according to the analysis condition memorized by the condition memorizing part by using information memorized in the gas type memorizing part.
Claims 3-8 are objected as these claims directly or indirectly depend on objected claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861     


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861